Exhibit 10.1

Cynosure, Inc.

NON-EQUITY INCENTIVE PLAN

 

1. PURPOSES OF THE PLAN

The purposes of the Plan are to advance the interests of the Company and its
stockholders and to motivate and retain executive officers of the Company and
its Affiliates to achieve targeted levels of corporate, financial and strategic
performance.

 

2. DEFINITIONS

2.1. “Affiliate” shall mean any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any regulations thereunder, and any other business venture (including, without
limitation, partnership, joint venture or limited liability company) in which
the Company has a controlling interest as determined by the Board.

2.2. “Award” shall mean any amount granted to a Participant under the Plan.

2.3. “Board” shall mean the board of directors of the Company.

2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

2.5. “Committee” shall mean the Compensation Committee of the Board or any
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder.

2.6. “Company” shall mean Cynosure, Inc., a Delaware corporation.

2.7. “Effective Date” means the effective date specified in Section 5.9.

2.8. “Eligible Employee” means an executive officer of the Company.

2.9. “Participant” shall mean a person selected to participate in the Plan
pursuant to Article 3.

2.10. “Performance Measures” shall include but not be limited to one or more of
the following performance measures, which shall be based on the relative or
absolute attainment of specified levels of one or any combination of the
following, which may be determined pursuant to generally accepted accounting
principles (“GAAP”) or on a non-GAAP basis, as determined by the Committee: net
income, earnings before or after discontinued operations, interest, taxes,
depreciation and/or amortization, operating profit before or after discontinued
operations and/or taxes, sales, sales growth, earnings growth, cash flow or cash
position, gross margins, stock price, market share, return on sales, assets,
equity or investment, improvement of financial ratings, achievement of balance
sheet or income statement objectives or total stockholder return. Performance
Measures may reflect absolute entity or business unit performance or a relative



--------------------------------------------------------------------------------

comparison to the performance of a peer group of entities or other external
measure of the selected performance criteria and may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated. The Committee may specify that such Performance Measures
shall be adjusted to exclude any one or more of (i) extraordinary items,
(ii) gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, (vi) fluctuation in foreign currency exchange rates, (vi) charges for
restructuring and rationalization programs and (vii) such other events or items
as the Committee determines in its sole discretion. Such Performance Measures:
(I) may vary by Participant and may be different for different Awards; or (II)
may be particular to a Participant or the department, branch line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee.

2.11. “Performance Period” means the Company’s fiscal year or any other period
selected by the Committee.

2.12. “Plan” means the Cynosure, Inc. Non-Equity Incentive Plan.

 

3. ELIGIBILITY AND ADMINISTRATION

3.1. Administration.

(a) The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to: (i) select the Participants
to whom Awards may from time to time be granted hereunder; (ii) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of each
Award; (iii) determine the time when Awards will be granted and paid and the
Performance Period to which they relate; (iv) determine the performance goals
for Awards for each Participant in respect of each Performance Period based on
the Performance Measures and certify the calculation of the amount of the Award
payable to each Participant in respect of each Performance Period; (v) interpret
and administer the Plan and any instrument or agreement entered into in
connection with the Plan; (vi) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect;
(vii) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan. The Committee may delegate any
ministerial matters to officers or employees of the Company but may not delegate
authority or responsibilities described in the preceding sentence except to the
extent ministerial.

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Affiliate, any Participant and
any person claiming any benefit or right under an Award or under the Plan.

3.2. Eligibility. Participants in the Plan will be selected by the Committee
from among the Eligible Employees of the Company and its Affiliates. If a person
becomes eligible to

 

- 2 -



--------------------------------------------------------------------------------

participate in the Plan after the Committee has made its initial designation of
Participants, such individual may become a Participant if so designated by the
Committee.

 

4. AWARDS

4.1. Performance Goals. The performance goals for determining the Award for each
Participant for each Performance Period shall be established by the Committee
and shall be based on attainment of specified levels of one or any combination
of the Performance Measures.

4.2. Certification. At such time as it shall determine to be appropriate
following the conclusion of each Performance Period, the Committee shall certify
the amount of the Award for each Participant for such Performance Period.

4.3. Payment of Awards. The amount of the Award actually paid to a Participant
shall be determined by the Committee in its sole discretion based upon the level
of attainment of the performance goals for the Performance Period as determined
in accordance with Section 4.1 and such qualitative measures as the Committee
shall deem appropriate. The amount paid to a Participant may be less than or
more than the amount otherwise payable to the Participant based on attainment of
the performance goals. The amount of the Award determined by the Committee for a
Performance Period shall be paid in the Committee’s discretion in cash or, to
the extent permissible under a shareholder-approved stock plan of the Company,
stock based awards under such plan. Payment to each Participant shall be made no
later than the fifteenth day of the third month following the end of the fiscal
year of the Company in which the applicable Performance Period ends. Unless
otherwise determined by the Committee or as otherwise set forth in an agreement
between the Company and the Participant, a Participant must be employed by the
Company or an Affiliate on the date on which any amount under the Plan is paid
in order to be eligible to receive such payment.

4.4. Award Denomination and Amount. An Award may be denominated and computed
based on a stated dollar amount, a percentage of the annual base salary of the
Participant receiving such Award or a percentage of an annual bonus pool or
Performance Measure established by the Committee subject to achievement of
performance goals.

 

5. MISCELLANEOUS

5.1. Term. The Plan will commence as of the Effective Date. The Plan shall
continue in effect until terminated by the Committee. No Awards may be awarded
under the Plan after its termination. Termination of the Plan shall not affect
any Awards outstanding on the date of termination and such awards shall continue
to be subject to the terms of the Plan notwithstanding its termination.

5.2. Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable.

5.3. Tax Withholding. Whenever payments under the Plan are to be made to a
Participant, the Company or an Affiliate may withhold therefrom, or from any
other amounts payable to or in respect of the Participant, an amount sufficient
to satisfy any applicable governmental withholding tax requirements related
thereto.

 

- 3 -



--------------------------------------------------------------------------------

5.4. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or an Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

5.5. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.

5.6. Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder will be construed as (i) giving any Participant the right to
continue in the employ or service of the Company or any Affiliate,
(ii) interfering in any way with the right of the Company or any Affiliate to
terminate any Participant’s employment or service (or to demote or to exclude
any Participant from future Awards under the Plan) at any time for any reason
(subject to the terms and provisions of any employment or similar agreement with
the Participant) or (iii) giving any Participant any claim or right to be
granted any Award under the Plan or to be treated uniformly with other
Participants and employees. Except as specifically provided by the Committee,
the Company shall not be liable for the loss of any actual or potential payments
related to an Award granted in the event of the termination of employment or
service of any Participant. The Plan will not confer on any person other than
the Company and the Participant any rights or remedies thereunder, except as
expressly provided in the Plan.

5.7. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and shall be construed accordingly.

5.8. Section 409A. Awards under the Plan are intended to be exempt from or to
comply with Section 409A of the Code. To the extent that any Award under the
Plan is subject to Section 409A of the Code, the Award shall be granted, paid or
deferred, as applicable, in a manner that will comply with Section 409A of the
Code, including Treasury Regulations or other guidance issued with respect
thereto, except as otherwise determined by the Committee. Notwithstanding any of
the foregoing, the Company makes no representations or warranty and shall have
no liability to the Participant or any other person if any provisions or
payments, compensation or other benefits under the Plan are determined to
constitute nonqualified deferred compensation subject to Section 409A of the
Code but do not satisfy the provisions thereof.

5.9. Effective Date of Plan. The Plan shall become effective on the date the
Plan is approved by the Company’s Board of Directors.

 

- 4 -